                Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 1 of 13

  OR\Glt�/\L
                                            United States District Court
                                            NORTHERN DISTRICT OF GEORGIA



         UNITED STATES OF AMERICA

                          v.                                                 CRIMINAL COMPLAINT

                                                                             Case Number: 1:19-MJ-33
         HASHER JALLAL TAHEB



      I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
      knowledge and belief. On or about January 16, 2019 in Gwinnett County, in the Northern District of
      Georgia, defendant did, attempt to damage or destroy, by means of fire or an explosive, a building or real
      property in whole or in part owned or possessed by, or leased to, the United States, that is: the White
      House, in violation of Title 18, United States Code, Section 844(f)(l).


      I further state that I am an FBI Special Agent and that this complaint is based on the following facts:

      PLEASE SEE ATTACHED AFFIDAVIT




      Continued on the attached sheet and made a part hereof.        Yes




                                                               Tyler S. Krueger


      Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
      been committed and that the defendant has committed it. Sworn to before me, and subscribed in my
      presence


       January 16, 2019                                         at    Atlanta, Georgia
       Date                                                           City and State



       ALAN J. BAVERMAN
       UNITED STATES MAGISTRATE JUDGE
       Name and Title of Judicial Officer
       AUSA Ryan K. Buchanan
""-
  �)
Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 2 of 13




   AFFIDAVIT OF FBI SPECIAL AGENT TYLER S. KRUEGER



     I, Tyler S. Krueger, being duly sworn, state the following:



                     AGENT BACKGROUND


1. I am a Special Agent with the Federal Bureau of Investigation. I have

   been so employed since August, 2014. I am currently assigned to the

   Federal Bureau of Investigation (FBI) Atlanta Field Office and

   responsible for investigating international terrorism activity. As part

   of these investigations, I have participated in physical surveillance,

   worked with informants, conducted interviews, served subpoenas, and

   executed search warrants. Prior to that, I was employed as an

   Intelligence Analyst with the Federal Bureau of Investigation for

   approximately six years, during which time I researched and analyzed

   intelligence related to counterterrorism matters.

2. The facts set forth in this affidavit are based upon my personal

   observations, my training and experience, and information I obtained

   from various law enforcement agents and others. Becaus_e this affidavit

   is being submitted for the limited purpose of establishing probable

   cause, I have not included in this affidavit every detail of every aspect

   of the investigation. Rather, I have set forth facts that I believe are

   sufficient to establish probable cause in support of an application for a

   criminal complaint and arrest warrant for Hasher Jallal Taheb, for a

   violation of Title 18 U.S.C. § 844(£)(1), attempt to damage by means of

   explosive any building owned, possessed, or leased by the United
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 3 of 13




                States or any department or agency thereof, or any institution or

                organization receiving Federal financial assistance. Unless specifically

                indicated otherwise, all conversations and statements described in this

                affidavit are related in substance and in part only.


                               STATEMENT OF PROBABLE CAUSE

            3. In or about March           2018, a member of a local law enforcement agency

                contacted the FBI and reported that a community member had relayed

                concerns about Taheb to the local law enforcement agency.

                 Particularly, the community member noted that Taheb had become

                radicalized, changed his name, and made plans to travel abroad.

            4. On or about August             25, 2018, Taheb advertised his vehicle for sale,

                after which an FBI Confidential Human Source (CHS                           #1) said he was

                interested in purchasing Taheb's vehicle. On or about September                              2,

                2018, Taheb met an FBI Undercover Employee (UCE #1) for the same

                reason.

            5. On or about October 28, 2018, Taheb met with CHS #1 in Cumming,

                Georgia. Taheb advised CHS                  #1 that he (Taheb) planned to travel

                overseas for "hijra,"I and planned to sell his car to fund his travel. In

                or about July      2018, Taheb had applied for a United States passport and

                said that his previous passport had been misplaced. Because he had

                no passport, Taheb could not travel abroad, and he advised CHS                              #1

                that he wished to conduct an attack in the United States against targets




1   Based on my training and experience, and information from other agents, I know that "hijra" is a term used to
refer to traveling to territory controlled by the Islamic State.




                                                            2
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 4 of 13




                 such as the White House2 and the Statue of Liberty. Taheb advised

                 CHS #1 that jihad was the best deed in Islam and the peak of Islam.

                 Taheb further stated that it was not complicated at all to do jihad

                 today.

            6. On or about December 2, 2018, Taheb arranged a meeting with CHS #1

                 and UCE #1. During the meeting, Taheb advised that if they were to

                 go to another country, they would be one of many, but if they stayed

                 in the United States, they could do more damage. Taheb explained that

                 jihad was an obligation, that he wanted to do as much damage as

                 possible, and that he expected to be a "martyr," meaning that he

                 expected to die during the attack.

            7. On or about December 7, 2018, Taheb met UCE #1 in Alpharetta,

                 Georgia. While seated in UCE #l's vehicle, Taheb showed UCE #1 a

                 hand-drawn diagram of the ground floor of the West Wing of the

                 White House in Washington, D.C. Taheb's drawing of the floor plan

                 layout was in a composition notebook. Taheb referenced his drawing

                 during the meeting and described his plan for attacking the West Wing

                 of the White House. During the meeting, Taheb told UCE #1 that

                Taheb would be the leader of their "jamaat,"3 which is comprised of

                Taheb, UCE #1 and CHS #1. Taheb tasked UCE #1 with obtaining

                weapons and explosives needed to conduct the attack.




2   The White House, located in Washington, D.C., is a building and real property in whole or in part owned and
possessed by the United States.
3   Based on my training and experience, "jamaat" means a group and Taheb further defined jamaat as a group of
three or more.




                                                           3
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 5 of 13




            8. On or about December 7, 2018, Taheb and UCE #1 discussed selling or

                 exchanging their cars for weapons and explosives. They also

                 discussed the types of weapons and explosives Taheb wanted to use to

                 conduct the attack.

            9. On or about December 7, 2018, Taheb noted that if he sold his car now,

                 there would be a lot of suspicion from his family, but if they were in

                 the final stage of their plan, then he would not mind selling it. Taheb

                 added that he also believed CHS #1 would sell his vehicle. Later,

                 Taheb added, "at this point, since it is the three of us, it would be

                considered a martyrdom operation." He said the group would fight to

                 the end and make it a big bang.

            10. On or about December 9, 2018, Taheb texted UCE #1 and asked,

                " ...How's grocery shopping?" 4 UCE # 1 replied, " ...I made initial

                contacts. Just getting started. I'm gonna need to go down to Columbus

                at some point to keep up the shopping momentum ..." When UCE #1

                asked Taheb how "game day planning" was going, Taheb replied, "It's

                coming along well ... " and offered to go with UCE #1 to Columbus,

                Georgia, to pursue the weapons and explosives Taheb had tasked UCE

                #1 to obtain.

            11.0n or about December 14, 2018, UCE #1 met with Taheb in Cumming,

                Georgia. Taheb broadened his prospective targets in the Washington,

                D.C. area and indicated he wished to attack the Washington

                Monument, the White House, the Lincoln Memorial, and a specific




4   Your affiant understands that "grocery shopping" refers to UCE #l's efforts to procure weapons.




                                                          4
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 6 of 13




                 synagogue. Taheb again brought hand-drawn sketches of the White

                 House to the meeting. Taheb again outlined the types of weapons he

                 wished to use in the attacks, including semi-automatic weapons,

                 improvised explosive devices, an AT-4,s and hand grenades. Taheb

                stated to UCE #1 that he (Taheb) may have another source from which

                he could obtain weapons. Also during this meeting, Taheb discussed

                the need for a base and stated that it would allow them to regroup and

                give them a place for Taheb to give a speech to motivate people.

                Taheb wanted the base to be a place to allow for the recording of a

                video. He stated he would be the narrator, clips of oppressed Muslims

                would be shown, and American and Israeli flags would be burned in

                the background. Taheb stated that he created a channel on a video­

                sharing website to post the video before the actual attack happened.

                After the meeting, Taheb and UCE #1 began communicating via an

                encrypted peer-to-peer social media messaging application.

            12. On or about December 14, 2018, Taheb, using the social media

                messaging application noted above, sent UCE #1 a link to a document

                on Google Docs. UCE #1 downloaded this document, authored by

                Taheb. The file name was, in part, named "Ghurabah"6 and the

                document was 40 pages long. The document, authored by Taheb,

                included the importance of jihad, specifically "defensive jihad," which




5   An AT-4 is a shoulder-fired anti-armor weapon.
6   Based on my training and experience, ghurabah is an Arabic word for stranger or foreigner. Your affiant
understands that foreign jihadis who travel to fight often call themselves "ghurabah."



                                                           5
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 7 of 13




                 Taheb noted was his justification for creating and leading his group to

                 conduct violent attacks.

            13. On or about December 15, 2018, Taheb created a group chat on the

                 social media messaging platform noted above and added UCE #1 and

                CHS #1 to the group. Taheb, UCE #1, and CHS #1 began

                communicating via group conversation beginning on or about

                December 15, 2018.

            14. On or about December 17, 2018, Taheb sent the social media messaging

                group a link to a lecture by Anwar al-AwlakF regarding lessons from

                former "Mujahideen."8

            15. On or about December 19, 2018, UCE #1, using the social media

                messaging application noted above, provided the pricing for the

                weapons and explosives in which Taheb had expressed interest.

            16. On or about December 25, 2018, Taheb, using the social media

                messaging application noted above, relayed to UCE #1 the necessity

                for action. UCE #1 responded that they are blessed to be in a position

                to take action. Taheb replied, in part, "Very soon inshallah . . "9                   .




            17.0n or about December 28, 2018, UCE #1 asked Taheb, via the social

                media messaging application noted above, if the other brothers were

                still thinking about the "requirement for action." Taheb responded



7   Anwar al-Awlaki was an Islamic lecturer and a leader of Al-Qaeda in the Arabian Peninsula ("AQAP"), a Yemen­
based designated foreign terrorist organization that claimed responsibility for terrorist acts against targets in the
United States, Saudi Arabia, Korea, and Yemen since its inception in January 2009. Pursuant to a Presidential
Executive Order, al-Awlaki was designated by the United States as a "Specially Designated Global Terrorist" on July
12, 2010. Al-Awlaki was killed in Yemen in September 2011.
8   Based on my training and experience, mujahideen refers to Muslims who proclaim themselves warriors for the
faith.
9   Based on my training and experience, inshallah is an Arabic word meaning, "God willing."




                                                           6
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 8 of 13




                 with,"Please give about 2 weeks inshallah. Then after we can go on

                 our trip inshallah. May Allah allow us, support us, provide for us, and

                 protect us." Taheb also asked,"How long would it take for groceriesrn

                 to arrive?" to which UCE #1 responded"About a week after we make

                 the order."

            18. On or about January 1, 2019, Taheb, using the social media messaging

                application noted above, asked how many"lbs" followed by a potato

                emoji. UCE #1 responded that each"potato" would fit inside a

                backpack and that they would have to provide the backpacks.11 Taheb

                answered,"Okay just wanted to know how far the cooking oil spreads

                when the fries are cut."12 Taheb also stated they were definitely

                buying. On or about January 2, 2019, Taheb, using the social media

                messaging application noted above, sent links to the group for military

                and assault backpacks, notating with the comment,"these are cool lol."

            19. On or about January 4, 2019, Taheb used the social media messaging

                application noted above to ask if the waiting period for the"groceries "

                was a week, which UCE #1 affirmed.

            20. On or about January 6, 2019, Taheb used the social media messaging

                application noted above to tell UCE #1 that he would" ...definitely

                give you the list tomorrow .... " On or about January 7, 2019, Taheb

                sent a list containing "x3 arrows =1500 ", "x3 flaming potatos [sic]=



10
     Your affiant understands this to mean that Taheb was using the code word "groceries" when referring to
weapons and explosives that Taheb tasked UCE #1 to procure.
11
     Your affiant understands this to mean Taheb was using the code word "potato" when referring to the ordered
explosives.
12
     Your affiant understands this to mean Taheb wanted to know the bomb blast radius when asking how far the
cooking oil spreads when the fries are cut.




                                                          7
            Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 9 of 13




                 3000", and "xl spicy pepper= 2000".13 In response to UCE # 1 asking

                 if the spicy pepper goes flying, Taheb responded that it does and

                 "You'll have the honor ...." Taheb asked if everything could ship

                 within a week, to which UCE #1 answered about a week to ten days.

                 Taheb asked where the "recipes" 4
                                                 1 would be exchanged and UCE #1

                 responded that it would be in a parking lot. Taheb said he was low on

                 cash and wanted the exchange to happen closer to Alpharetta, Georgia.

                 Taheb also said they needed to arrive early so they could get a rental

                 (vehicle). UCE #1 informed Taheb everyone needed to provide a

                 backpack, and Taheb said he would look to see if he had two

                 backpacks. Taheb asked, "If I bring a duffle would they put more in or

                 the same amount as a regular backpack?" Taheb also asked UCE #1

                when UCE #1 could pick up the bags.

           21.0n or about January 7, 2019, when asked by UCE #1 about the sequence

               of events, Taheb, affirmed that the plan was to pick up the groceries

               and go straight to the road trip. Taheb added, "We can go sightseeing

               and then the main event on Thursday...."

           22.0n or about January 9, 2019, Taheb met with UCE #1 and provided

               UCE #1 with two backpacks, specifically one black backpack and one

               black and gray backpack. Taheb again discussed his attack plan against
                                                                                      '




               the White House, including martyrdom. Taheb stated that he wanted to

               obtain the weapons on or about January 15, 2019, travel to Washington,



13   Your affiant understands that Taheb was using the code word "arrow" when referring to semi-automatic rifles
and "spicy pepper" when referring to the AT-4.
14   Your affiant understands that Taheb was referring to the exchange between the weapons and vehicles when
asking where the "recipes" would be exchanged.




                                                          8
Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 10 of 13




   D.C., and conduct the attack on or about January 17, 2019. After

   providing UCE #1 with the backpacks, Taheb asked, "how do you ...

   detonate them?" UCE #1 told Taheb the devices would be detonated

   with cell phones. Taheb again provided details of his plan to attack the

   White House. Specifically, he described his plan to use the AT-4 to

   blow a hole in the White House so that the group could enter. Taheb

   also discussed "arrows" and asked about the recoil. He said he had

   never shot a gun but could learn easily. He added that his plan was to

   go in and take down as many (people) as they possibly could. When

   UCE #1 brought up the AT-4, Taheb said he had watched some videos

   to include videos of how grenades explode. Taheb later noted that he

   wanted to drive on the road located behind the White House, pull up in

   a car, cause a distraction, and keep going until the full house was

   cleared or until they could no longer proceed. Taheb stated the

   backpacks were for destruction and "martyrdom."

 23. On or about January 9, 2019, UCE #1 asked Taheb if he was still

    planning to exchange his car for the weapons and explosives, and

    Taheb responded that he was still planning to do so. Taheb advised he

    wanted to go over plans with the group members to ensure that they

    did not have any doubts in their hearts.

 24.0n January 9, 2019, when group members discussed the weapons and

    explosives ordered via the social media messaging application

    described herein, UCE #1 asked Taheb which method of detonation he




                                  9
Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 11 of 13




    preferred. Taheb responded that he wanted the explosive devices to

    detonate at the press of a button.

 25. On or about January 10, 2019, CHS #1 offered to bring the flags Taheb

    tasked CHS #1 to obtain. Taheb told CHS #1 to keep the flags until

    they met for their trip. Taheb also asked if CHS #1 had a nice camera.

    When CHS #1 indicated he had a camera Taheb could borrow, Taheb

    advised CHS #1 to bring the camera and the flags to their meeting on

    January 12, 2019.

 26. On or about January 12, 2019, Taheb met with CHS #1 in Cumming,

    Georgia. CHS #1 provided Taheb with a camera, an American flag,

    and an Israeli flag. Taheb provided details to CHS #1 about Taheb's

    plan to attack the White House. Taheb stated he wanted to conduct the

    attack on the upcoming Thursday (January 17, 2019), using firearms,

    an AT-4, and backpacks with explosives. Taheb explained to CHS #1

    that each person would have a backpack with C4 equipped with a

    button to detonate device. Taheb explained that the group would

    attack the White House by approaching from the back road, causing a

    distraction for police, and then proceeding into the White House.

    According to Taheb, the AT-4 would be used to open a door and move

    in. Taheb said he planned to get as many people as possible and do

    the most damage. Taheb specifically noted the areas where the Secret

    Service and Homeland Security operated in the White House. In

    addition to verbally explaining his plan to CHS #1, Taheb also opened

    a composition notebook that he brought to the meeting and showed




                                  10
           Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 12 of 13




                 CHS #1 the hand-drawn sketches Taheb had made of the attack plan.

                 The sketches included floor plans of the White House, with the Secret

                 Service and Homeland Security areas notated with stars on his

                 drawings. Rather than CHS #1 having to draw his own sketches,

                 Taheb told CHS #1 to take the notebook with him.

            27. On or about January 16, 2019, Taheb, CHS #1, and UCE #1 met in the

                 parking lot of a store in Buford, Georgia for the purpose of exchanging

                 their vehicles for three semi-automatic assault rifles, three explosive

                 devices with remote initiation, and one AT-4. Taheb drove his vehicle

                 to the store. A second FBI Confidential Human Source (CHS #2)

                 arrived at the location and inspected the vehicles. CHS #2 informed

                 Taheb that Taheb left money in the ashtray of his vehicle. Taheb told

                 CHS #2 to keep the change as a donation.

            28.A second FBI Undercover Employee (UCE #2) arrived in a tractor

                 trailer with the weapons and explosives15 ordered by Taheb. Taheb,

                UCE #1, and UCE #2 then entered the trailer. UCE #2 and Taheb

                discussed the firearms and how to arm and detonate the explosive

                devices. UCE #2 and Taheb also handled the AT-4 and discussed how

                to use it. Taheb, CHS #1, and UCE #1 then gave their car keys to CHS

                #2 in exchange for the weapons and explosives from UCE#2. Taheb

                then took possession of two backpacks containing the inert explosives,

                the inert AT-4 and placed them in the rental vehicle. UCE#l placed

                the inert assault rifles in the rental vehicle. UCE #1 then entered the




15   The weapons and explosives had been previously rendered inert by FBI.




                                                         11
     Case 1:19-cr-00036-MHC-JSA Document 1 Filed 01/16/19 Page 13 of 13




           driver's door of the rental vehicle; CHS # 1 entered the rear passenger

           door; and Taheb entered the front passenger door and closed it.

           Agents then placed Taheb under arrest.




                                     CONCLUSION

       Based on the above information, I respectfully submit that there is


probable cause to believe that within the Northern District of Georgia, Hasher


Jallal Taheb attempted to damage or destroy the White House, a building owned,


possessed by, or leased to the United States, by means of an explosive, in


violation of Title 18 U.S.C. § 844(£)(1).



WHEREFORE, I respectfully request that a Criminal Complaint be issued.




                                            12
